Title: To James Madison from John Boggs, 20 September 1814
From: Boggs, John
To: Madison, James


        
          Sir
          Martinsburg—Va September 20th 1814
        
        While I feel & deplore the heavy disasters, that have lately befallen our flourishing Capital—While I weep with my bleeding & disgraced Country—while I know, that blame is merited somewhere—I cannot, I dare not, as many do, attach that blame, wholly, to the Administration. Our fellow Citizens, concerned in the Administration, may, I grant, have been improvident. Our Soldiers & our Officers, may have been deficient in skill & Valour; But an honest & unsuspecting Heart, constrains me to believe, that all, with very few exceptions, have acted conscientiously. But there is, doubtless, some source whence those recent floods of Calamity have flowed. That source, as a philosopher & a Christian, I do not find in Washington, Nor in Canada; in the Administration, nor in the Army; but in the Hearts of the Mass of the people of the United States. Here, I doubt not, is the cause of the evils we lament. If this Cause be not speedily controuled; Woe to the administration! Woe to our Armies & our Country! As a Nation I fear we have forgotten God, “the LORD of Hosts,” “whose Kingdom ruleth over all.” Having first departed from the living God: & then said to “the Almighty depart from us,” Amidst the blessings of peace, we have lived without him, & hurried, Alas! Without him, into the Vortex of war! That there is some piety in our unfortunate Country, I readily grant, more perhaps than there ever was, since or before the Revolution; but if piety has

of late flourished in our Country, it must be remembered, that Vice & impiety have much more flourished. Travel from one extremity of the United States to the other: & tho You find in almost every Village & Neighbourhood some of the Salt of the Earth; Yet every where You will meet with those pests of society, who like furious Madmen, scatter around them “arrows, firebrands & Death.” Go where You will, You hear from polluted lips the sacred name of God, tho it has been surrounded by one of his precepts with Terrors! Every where You behold the holy rights of the Sabbath trampled on, by unhallowed feet! Every where You meet with multitudes who neglect despise or scorn the Religion of our Redeemer: & our Holy Redeemer himself! Here is the fountain of our losses, our sufferings & our disgraces. Has God said: “Remember the Sabbath Day to keep it holy”: “Thou shalt not take the Name of the LORD thy GOD in Vain”: “As I live every knee shall bow to me”—& will he allow to prosper, with impunity, those Daring Monsters, who treat with contempt his authority & despise his laws; or that Country that fosters them in her Bosom? It is beneath the deluge of the Crimes of those miserable wretches, that “the Land mourneth.” Unless these “Achans” be expelled from our Camps; our Armies will always be sure to flee in the day of battle. Defeat disgrace & ruin will attend all our engagements with the enemy, so long as our Vices arm against us, the God of the Armies of the Whole Earth. Impressed with these truths, I join with many of Your friends, earnestly to request You, as the Father & Head of this Great people, to call their attention, with unusual Solemnity, to a day of Humiliation & prayer. Such a solemn Call proceeding from You, at this crisis, will meet, I hope, with the approbation of Heaven; but most assuredly it will move the Heart of every Christian & Genuine patriot, in our Country. And You Sir are doubtless above the reach of the low sneers of Vice. “Who can tell that God will not turn away from his fierce Anger that we perish not.” That You may long live to enjoy the approbation of Your friends, & silence the Clamours of Your enemies—& after the storms of life are over, find rest in Heaven, is the fervent prayer of Your Unworthy Friend
        
          John Boggs.
        
      